Citation Nr: 1004366	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  04-25 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to October 
1947, September 1950 to September 1951, and March 1955 to 
July 1973.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

In December 2007, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  

In February 2008, the Board, in part, remanded the matter 
for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was in effect for posttraumatic stress disorder (rated as 50 
percent), frostbite of the hands and feet (each rated as 10 
percent), urticaria, leukoplakia of the lower lip, myositis 
of the right shoulder, pilonidal cystectomy, and prostatitis 
(each rated as 0 percent).

2.  The Veteran died in March 2004 and the certificate of 
death lists the immediate cause of death as cardiopulmonary 
arrest due to pneumonia and lists diabetes, hypertension, 
prostate cancer, and urinary tract infection as other 
significant conditions contributing to death but not 
resulting in the underlying cause.

3.  The Veteran's service-connected disabilities did not 
cause or contribute substantially or materially to cause his 
death.

4.  Pneumonia was not shown in service or for many years 
thereafter, and there is no competent, probative evidence 
establishing a link between pneumonia and service.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the 
Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of death 
are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, to include service connection for the cause 
of death, VA's notice requirements include (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based 
on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id.; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Prior to the initial adjudication of the appellant's claim 
in the May 2004 rating decision, she was provided notice of 
the VCAA in April 2004.  The VCAA letter indicated the types 
of information and evidence necessary to substantiate a 
claim for DIC benefits, including service connection for the 
cause of death, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The May 2004 rating 
decision reflects the initial adjudication of the claim 
after issuance of this letter.  Thereafter, the appellant 
received additional notice in March 2008, pertaining to the 
downstream effective date element of her claim with 
subsequent readjudication in an October 2009 supplemental 
statement of the case.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See also Mayfield, 444 F.3d 1328; 
Pelegrini, 18 Vet. App. 112.

The Board notes that the appellant was not specifically 
informed of the conditions for which the Veteran was 
service-connected at the time of his death.  However, the 
appellant asserts that his service-connected posttraumatic 
stress disorder (PTSD) was a major cause of death.  Thus, 
the Board finds that she had actual knowledge of the 
conditions for which the Veteran was service-connected.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate 
an awareness of what is necessary to substantiate a claim).  
Further, as the appellant has consistently asserted that the 
Veteran's PTSD caused or contributed to his death, the Board 
finds that she is not prejudiced by the omission of specific 
notice as to establishing service connection for the cause 
of the death based on a condition not yet service-connected.  

Accordingly, the Board finds that no prejudice to the 
appellant will result from the adjudication of this claim in 
this Board decision.  Rather, remanding this case back to 
the RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

In the February 2008 remand, the Board requested, in part, 
that the RO obtain all mental health treatment records from 
the Montgomery, Alabama VA Medical Center for the period 
from January 2000 to November 2004 and, if any additional 
records are associated with the claims folder, to obtain a 
supplemental medical opinion.  The RO associated these 
records in July 2009 and obtained a supplemental opinion in 
September 2009.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes the 
Veteran's service treatment records, VA medical opinions, 
and statements and testimony from the appellant and her 
representative.  The appellant has not indicated that she 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The appellant and her representative 
have been accorded ample opportunity to present evidence and 
argument in support of her appeal, including two extensions 
of time.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

To establish entitlement to service connection for the cause 
of the death, the evidence of record must show that a 
disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2009).  Service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that service-
connected disability contributed substantially or 
materially; that it combined to cause death; or that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  38 C.F.R. § 3.312(c)(1).

Analysis

The appellant contends that the Veteran's service-connected 
PTSD was a major cause of death.  

The Veteran died in March 2004 and the certificate of death 
lists the immediate cause of death as cardiopulmonary arrest 
due to pneumonia and lists diabetes, hypertension, prostate 
cancer, and urinary tract infection as other significant 
conditions contributing to death but not resulting in the 
underlying cause.

At the time of the Veteran's death, service connection was 
in effect for PTSD (rated as 50 percent), frostbite of the 
hands and feet (each rated as 10 percent), urticaria, 
leukoplakia of the lower lip, myositis of the right 
shoulder, pilonidal cystectomy, and prostatitis (each rated 
as 0 percent).

In a May 2007 report, a VA examiner stated that, after a 
review of the Veteran's claims folder, the cause of his 
death was not related to PTSD.  In a September 2009 report, 
another VA examiner stated that, after a review of the 
Veteran's claims folder, the cause of the Veteran's death 
was bilateral pneumonia.  The examiner noted that there is 
no evidence that the Veteran's death had a medical 
connection to PTSD and there is no evidence that the 
Veteran's death had a medical connection to military 
service.  Thus, the Board finds that the Veteran's service-
connected PTSD did not cause or contribute substantially or 
materially to cause his death.  

Further, the appellant does not allege, and the record does 
not show, that any of the Veteran's other service-connected 
disabilities caused or contributed substantially or 
materially to cause his death.

As regards the pneumonia that led to the Veteran's death, 
his service treatment records reflect no complaint, finding, 
or diagnosis of pneumonia; and the separation examination 
report reflects no indication of pneumonia.  Thus, pneumonia 
was not shown in service.  The first documentation of 
pneumonia appears in an April 1997 VA medical record, which 
indicates a history of recurrent pneumonia, including a bout 
in September 1996.  The Board notes that this is over 20 
years after the Veteran's separation from service.  The 
passage of many years between discharge from active service 
and any medical complaints or documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Further, the bout of pneumonia that led 
to the cardiopulmonary arrest that led to his death appears 
to have started in March 2004.  Moreover, the appellant has 
not asserted that the pneumonia is related to service and 
there is not competent, probative evidence establishing a 
link between the pneumonia and service.  

Given the above, the Board concludes that a disability of 
service origin did not cause or contribute substantially or 
materially to cause the Veteran's death.

In addition to the medical evidence, the Board has 
considered the assertions advanced by the appellant and her 
representative.  While the Board does not doubt the 
sincerity of these assertions, unfortunately, none of this 
evidence provides a basis for allowance of the claim.  
Matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As neither the appellant nor her 
representative is shown to be other than a layperson without 
the appropriate medical training and expertise, they are not 
competent to render a probative (i.e., persuasive) opinion 
on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for the cause of death must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of death is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


